Exhibit 10.1

 

FOURTH AMENDMENT TO OPTION AGREEMENT
by and between
DOUGLAS N. RAUCY
and
1347 PROPERTY INSURANCE HOLDINGS, INC.

Dated as of December 15, 2015

FOURTH AMENDMENT TO OPTION AGREEMENT dated as of December 15, 2015 (this
“Amendment”), between Douglas N. Raucy (“Raucy”) and 1347 Property Insurance
Holdings, Inc., a Delaware corporation (“PIH”).

RECITALS

WHEREAS, Raucy and PIH are parties to the Option Agreement dated as of
February 28, 2014, as amended (the “Agreement”);

WHEREAS, pursuant to Section 8.3 of the Agreement, the parties desire to amend
the Agreement in certain respects, effective as of the date first written above,
as set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties hereby agree as follows:

AMENDMENT TO THE AGREEMENT

1.                  Pursuant to Section 8.3 of the Agreement, Section 2.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.1 Exercise. Raucy may exercise this Option at any time for a period
commencing on the date of pricing of the IPO and ending at the close of business
on June 15, 2016 (the “Expiration Date”), so long as Raucy is employed by PIH on
the date of exercise, upon payment of the aggregate Exercise Price with respect
to which the Option is being exercised and compliance with terms of this
Agreement. Raucy shall exercise the Option by giving irrevocable written notice
to PIH of Raucy’s intent to exercise the Option (the date of such notice, the
“Exercise Date”). If the Option is not exercised by Raucy in the manner provided
herein on or before the Expiration Date, then this

 

 

Agreement shall, without further action of any party, automatically terminate
and thereafter be null and void and of no further force or effect, and neither
party shall have any further rights or obligations with respect to the Option or
the Matched Shares. The Option may be exercised in part (but only on one
occasion) and in such case the aggregate Exercise Price to be paid by Raucy
shall equal the number of shares as to which the Option is being exercised
multiplied by the Exercise Price. The Option may not be exercised for fractional
shares.

2.                  The other terms and conditions set forth in the Agreement
not otherwise amended pursuant to this Amendment shall continue in full force
and effect.

3.                  This Amendment may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but all of which shall collectively constitute one and the same instrument.

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



DOUGLAS N. RAUCY   1347 PROPERTY INSURANCE HOLDINGS, INC   /s/ Douglas N. Raucy
  By:  /s/ John S. Hill             Name:  John S. Hill              
Title:  Chief Financial Officer  



 

 

